                     UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                           DOCKET NO. 3:12cr399

             V.                                                    ORDER

VICTORIA FINNEY BREWTON


  This MATTER is before the Court on Defendant’s Motion to Reduce Sentence re. First Step
Act (Doc. No. 52 & 53).

   The defendant is out of protective custody of the Federal Bureau of Prisons. Therefore, IT IS
ORDERED, that Defendants Motion to Reduce Sentence re. First Step Act (Doc. No. 52 & 53)
are DENIED AS MOOT.

   IT IS FURTHER ORDERED that the Court’s Order (Doc. No. 54) is VACATED.

   IT IS SO ORDERED.
                                      Signed: September 15, 2021




         Case 3:12-cr-00399-FDW Document 55 Filed 09/15/21 Page 1 of 1
